Citation Nr: 1413895	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for respiratory disability, claimed as Valley Fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to October 1999 and from November 2004 to July 2005 with additional time in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran submitted a notice of disagreement (NOD) in December 2008, a statement of the case (SOC) was issued in August 2009, and a substantive appeal for the issue of Valley Fever was received September 2009.  A Decision Review Officer (DRO) hearing was held at the local RO in July 2009.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for Valley Fever, or coccidioidomycosis.  Service treatment y show recurrent treatment for upper respiratory infections and pneumonia, and he noted respiratory problems on his separation examination from service in 1999. 

The Veteran first  contends that the respiratory and other symptoms documented in his service records from about 1992-93 when stationed in California were actually manifestations of Valley Fever, but not diagnosed as such at the time.  In a separate March 2008 statement from the Veteran indicates that he also believes that his service in Kuwait near oil fields also could have contributed to his respiratory disability.  The Veteran also contends that he may have contracted the disease during a period of Reserve duty in November 2007 in Indian Wells.  

A June 2008 VA examination and July 2008 examination report confirm the diagnosis of Valley Fever, but there is no clear medical opinion as to whether the Veteran's disability is related to his active duty or Reserve service.  Further medical development is therefore necessary to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination (by a medical doctor with experience with Valley Fever if possible).  It is imperative that the claims file be made available to and be reviewed by the examiner.  Any medically indicated special studies or tests should be accomplished.  The examiner should clearly report all respiratory disorders diagnosed on examination, to specifically include Valley Fever.  

As to any respiratory disability, to include Valley Fever, diagnosed, the examiner should offer responses to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that such disability was manifested (although not diagnosed) during the Veteran's periods of active duty service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to exposure to burning oil fields in Kuwait?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that such disability was contracted during the Veteran's period of Reserve duty in November 2007?

Detailed reasons for all opinions should be set forth in the examination report. 

2.  The RO should then review the record and readjudicate the Veteran's claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


